DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 26-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the subject matter as claimed in claims 26-28 is directed to a central opening constitutes at least about 25% of a cross-sectional area of the peripheral support and a support material configured to cover at least 90% of the central opening. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-28 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant's election with traverse of Species 4 (as directed to Figures 12-19) in the reply filed on 8/3/21 is acknowledged.  The traversal is on the ground(s) that Species 3 and 4 are related to one another.  This is not found persuasive because Species 3 (as directed to Figure 11) requires a front flap portion is formed on the cover pad and that the front flap portion is generally configured to cover 50-100% of the outer surface of the flexible cushion substrate in which Species 4 does not require.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 17-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehill (US 2003/0066489).
For claim 17, Whitehill teaches a pet bed comprising peripheral support (the peripheral areas where member (57) is located) and a support material (60) is connected to said peripheral support, said peripheral support includes a central opening (the areas where member (60) is 
As described above, Whitehill discloses most of the claimed invention except for mentioning said central opening constitutes about 10-90% of a cross-sectional area of said inflatable peripheral support, said support material configured to cover 60-100% of said central opening.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet bed of Whitehill so as to include the central opening constitutes about 10-90% of a cross-sectional area of the inflatable peripheral support and the support material configured to cover 60-100% of the central opening, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Also, since applicant did not provide a reason and/or showing any criticality as to why the central opening has to constitute about 10-90% of a cross-sectional area of the inflatable peripheral support and the support material has to  cover 60-100% of the central opening.  It is believed that through trial and error during the constructing process that one comes up with desirable 
For claim 18, Whitehill as modified further teaches wherein said peripheral support is an inflatable tube or a foam-filled tube (see [0045]).
	For claim 19, Whitehill as modified further teaches wherein an outer surface of said peripheral support includes a fabric material (60) that 1) provides structural support to said peripheral support to inhibit or prevent undue deformation or compression of said peripheral support when a pet lies on said pet bed, 2) inhibits or prevents bursting of said peripheral support, and/or 3) provides a soft surface upon which a pet can lie (see Figure 7 for example).
	For claim 20, Whitehill as modified further teaches includes a bolster (equivalent to pillowed area), said bolster is connected to a top portion of said peripheral support (see Figure 7 for example).
	For claim 21, Whitehill as modified further teaches wherein said bolster (equivalent to pillowed area) is inflatable and/or is filled with a compressible material (see Figure 7 for example).
For claim 23, as described above, Whitehill discloses most of the claimed invention except for mentioning said cover pad is configured to 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet bed of Whitehill so as to include the cover pad is configured to overlie 60-100% of a top surface of said peripheral support and 60-100% of a top surface of said support material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Also, since applicant did not provide a reason and/or showing any criticality as to why the cover pad has to overlie 60-100% of a top surface of said peripheral support and 60-100% of a top surface of said support material. It is believed that through trial and error during the constructing process that one comes up with desirable percentages for the coverage of the cover pad to meet the design criteria.
	For claim 24, Whitehill as modified further teaches wherein said cover pad (17 in Figures 2A-3, also see Figure 12) is configured to 1) provide a soft surface for said pet bed, 2) create an aesthetically pleasing pet bed, 3) provide protection to said peripheral support from inadvertent damage or puncturing by a pet claw, 4) provide structural strength to said peripheral 
	For claim 25, Whitehill as modified further teaches wherein said cover pad is form fitted to said peripheral support (17 in Figures 2A-3, also see Figure 12).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference as applied to claim 20 above, and further in view of Dalal et al. (US 2005/0087142).
	As described above, the reference as applied to claim 20 above disclose most of the claimed invention except for mentioning wherein said bolster is removably connected to said peripheral support by a zipper.
Dalal et al. teach that it is old and well known in the art to provide a bolster (60) that is removably connected to a peripheral support by a zipper (34) (see Abstract and Figures 3-5).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet bed of the reference as applied to claim 20 above so as to include a bolster that is removably connected to a peripheral support by a zipper, in a similar manner as taught in Dalal et al., so that the bolster can be removed for cleaning.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRINH T NGUYEN/Primary Examiner, Art Unit 3644